Citation Nr: 1628548	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty in the U. S. Navy from February 1992 to November 1998; he also had a period of active duty for training in the Army Reserves from February 1984 to September 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision by the Oakland, California, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for hypertension, and service connection for diabetes mellitus, type II.  He perfected a timely appeal to that decision.  

In September 2015, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2016.  

In his substantive appeal (VA Form 9), received in September 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in a report of general information (VA Form 27-0820), dated March 26, 2015, the Veteran's representative indicated that he withdrew his hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

After examining the record, the Board concludes that another remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his claim, and to protect the Veteran's due process rights.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A.  Hypertension.

The Veteran asserts that his hypertension had its onset in service.  The Veteran, who is an optometrist, maintains that he was "pre-hypertensive" at the time of his discharge from military service.  In support of his claim, the Veteran has submitted several medical statements from his private physician, Dr. David L. Olson.  In one statement, dated April 10, 2008, Dr. Olson stated that the Veteran had been followed at his office for general medical care since February 1999, and that his record showed unstable blood pressures dating back to September 2007.  Dr. Olson noted that the Veteran was advised to limit salt and to exercise in August 1998, and that his hypertension has required therapeutic treatment since 2003 to the present.  Dr. Olson stated that he was certain that the claimed diseases began during the Veteran's service in the Navy, most likely as a result of his work environment.  

In another medical statement, dated in June 2008, a private nurse practitioner indicated that he had firsthand knowledge of the Veteran's medical conditions while serving as the sole optometrist at NAS Lemoore, California.  The nurse practitioner explained that, while he was working in the Family Practice Clinic at NAS Lemoore hospital, he recalled counseling the Veteran regarding his stress level, weight, hypertension, elevated triglycerides, and abnormally low HDL cholesterol.  The nurse practitioner stated that he believed that the Veteran's "drive for excellence," coupled with the stress from serving during a time of ever-shrinking military budgets, "created a perfect storm for his compromised health then and now."  

In September 2015, the Board remanded the issue of service connection for hypertension for an examination in order to determine the etiology of the claimed hypertension.  Specifically, the VA examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset in or is otherwise etiologically related to his active service?  The examiner was also asked to provide a rationale for his opinion which addressed the notation of hypertriglyceridemia and diet and exercise being recommended on the Veteran's service separation examination.  The examiner was also asked to comment on the April and June 2008 medical statements submitted in support of the Veteran's claim (expressing, with rationale included, agreement or disagreement with the opinions offered).  

In compliance with the Board's remand, the Veteran was afforded a VA examination in January 2016.  The examiner reported a diagnosis of hypertension.  The examiner opined that it is less likely as not that the Veteran's hypertension had its onset in or is otherwise etiologically related to active service.  The examiner stated that his opinion was based on a thorough review of the claims folder, review of all available medical records and current peer reviewed medical literature.  The examiner noted that the records in the claims file showed no evidence of hypertension during service; he also noted that the separation examination in 1998 showed no complaints or diagnoses of hypertension.  The examiner reported that the records do confirm that the Veteran has been on medication for treatment of hypertension since 2003.  The examiner stated that it is assumed that the onset of the Veteran's hypertension occurred after service and is not related to active service.  The examiner further stated that the etiology of the Veteran's hypertension seemed to be consistent with his lifestyle and diet.  He noted that the Veteran has been experiencing hyperlipidemia since service, in which he had high cholesterol and LDLs, and records were consistent with the Veteran starting on medication for hypertension.  The Board finds such opinion to be inadequate.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To the extent that the examiner stated that "it is assumed that the onset of the Veteran's hypertension occurred after service," the Board finds that the January 2016 VA examination is inadequate as the examiner's conclusion is based on an assumption; as such, his opinion is speculative at best.  Moreover, the VA examiner failed to comment on the April and June 2008 statements in support of the Veteran's claim as requested in the Board's September 2015 remand directives.  

The Board is obligated by law to ensure substantial compliance with its remand directives and errs when it does not ensure such compliance.  Consequently, a remand is necessary in order to obtain an adequate opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand 'confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders').  


B.  Diabetes mellitus, type II.

The Veteran essentially claims that his type II diabetes mellitus had its onset in military service.  Specifically, the Veteran, who is an optometrist, has argued that he was "pre-diabetic" in service, and maintains that current state of medical knowledge is to the effect that pre diabetic state is a precursor of or an early indication of the onset of diabetes.  Submitted in support of his claim was a medical statement from Dr. David L. Olson, dated in April 2008, wherein he stated that the Veteran had been followed at his office for general medical care since February 1999; he noted that the medical conditions included non-insulin dependent diabetes mellitus.  Dr. Olson opined that he was certain that the Veteran's medical conditions began during his service in the Navy.  

The Board previously remanded this case in September 2015 for additional development.  Specifically, the Board directed that VA provide the Veteran a VA examination and that the examiner comment on whether it is as likely as not that the Veteran's diabetes mellitus had its onset in or is etiologically related to active service.  The examiner was asked to provide a rationale with the opinion, commenting on the allegation that a pre-diabetic state reflects the onset of diabetes, and commenting on the private medical statements submitted in April and June 2008 in support of the Veteran's claim.  

In compliance with the Board's remand, the Veteran was afforded a VA examination in January 2016.  Following the examination, the examiner reported a diagnosis of diabetes mellitus, type II, which was reportedly diagnosed in 2008.  The examiner noted that the Veteran reported that, during a routine examination in 2004, he was evaluated with elevated glucose and, upon further testing, he was diagnosed with diabetes type II.  It was noted that the Veteran's current treatment included oral medication, diet and exercise.  The examiner stated that, although recent testing showed that hypertension was independently present from the diabetes mellitus at this time, it was important to note that the Veteran was on antihypertensive medications and that diabetes mellitus was a risk factor for aggravation.  The examiner opined that it is less likely as not that the Veteran's diabetes mellitus had its onset in or was otherwise etiologically related to active service.  The examiner stated that his opinion was based on a thorough review of the claims file, review of all available medical records and current peer reviewed medical literature.  The examiner stated that the records in the claims folder do not support the claim that the Veteran's diabetes mellitus type II is related to active service.  

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The January 2016 VA examination report and medical opinion are inadequate for purposes of determining service connection.  The examiner failed to provide an adequate rationale for the opinion that the Veteran's diabetes mellitus did not have its onset in military service.  In addition, the examiner did not comment on the allegation that a pre-diabetic state reflects the onset of diabetes, nor did he comment on the private medical statements submitted in support of the Veteran's claim, as requested in the Board's September 2015 remand directives.  

"Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist and to resolve inadequate findings discussed above, the Board must remand the appeal in order to afford the Veteran an additional VA medical opinion to clarify the nature and etiology of his type II diabetes mellitus.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board must, regrettably, once again REMAND this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Ensure that the Veteran is afforded a VA examination with an appropriate examiner, who has not previously examined him, with regard to the etiology of his hypertension.  The claims file must be reviewed by the examiner.  The examiner must provide a medical opinion as to whether the Veteran's diagnosed hypertension at least as likely as not (50 percent or greater probability) had onset during the Veteran's military service, manifested to a compensable level within one-year of separation therefrom, or was otherwise caused by his active duty service.  The examiner must acknowledge and discuss the opinions expressed in the private medical statements dated in April 2008 and June 2008 in support of the Veteran's claim.  The examiner must indicate his or her consideration of the Veteran's contentions that his separation examination reflected a pre-hypertensive reading.  The examiner must support any conclusion reached with a detailed rationale (explanation) based on valid medical principles and not merely a recitation of evidence in the claims file.  

2.  Ensure that the Veteran is afforded a VA examination with an appropriate examiner, who has not previously examined him, with regard to the etiology of his current diabetes mellitus type II.  The claims file must be reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current diabetes mellitus, type II, manifested to a compensable level within one-year of separation therefrom, or was otherwise caused by his active duty service.  The examiner must specifically address the Veteran's contentions that he was pre-diabetic at separation, and that a pre-diabetic state reflects the onset of diabetes.  The examiner should acknowledge and discuss the opinions expressed in the private medical statements dated in April 2008 and June 2008 in support of the Veteran's claim.  The examiner must support any conclusion reached with a detailed rationale (explanation) based on valid medical principles and not merely a recitation of evidence in the claims file.  .  

3.  Thereafter, re-adjudicate the Veteran's claims that are the subject of this remand.  If any determination remains unfavorable to the Veteran, both he and his representative must be furnished a supplemental statement of the case and afforded an adequate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  



